Mulkey, J.: By an examination of the record we find the proofs tend to show that the value of the mare was §1000,— that is the utmost that can be claimed. It has been decided in a number of cases that in this class of cases the value of the property must exceed §1000. If the plaintiff were proceeding for damages that are speculative in character, and not susceptible of direct proof, and the damages are §1000 or more, as shown by the judgment, there an appeal or writ of error would lie to this court, whether the form of action be ex contractu or ex delicto. But where the action is in tort, as in this case, and the damages are not merely speculative, but susceptible of direct proof, they must, according to the language of the Practice act, and according to a number of decisions, exceed §1000. The evidence in this case does not tend to show that the damages exceed §1000, therefore the -motion must be allowed. Appeal dismissed.